ORDER
In our prior dispositions we affirmed Krouse’s conviction. United States v. Krouse, 370 F.3d 965, 968 (9th Cir.2004); United States v. Krouse, 100 Fed.Appx. 668, 670 (9th Cir.2004) (unpublished disposition). We then stayed the mandate to permit Krouse to raise any claims he may have under Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). We grant a limited remand to allow the district court to determine “whether the sentence imposed would have been materially different had the district court known that the [federal] sentencing guidelines were advisory.” United States v. Ameline, 409 F.3d 1073, 1074 (9th Cir. 2005) (en banc).
Additionally, we deny Krouse’s petition for rehearing and suggestion for rehearing en banc as moot. Krouse’s conviction is affirmed in all other respects for the reasons stated in our prior dispositions. Krouse, 370 F.3d at 968; Krouse, 100 Fed. Appx. 668, 670 (9th Cir.2004).
REMANDED.